Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Amendment, filed on 11/05/2021, has been entered.
Claims 1-19 and 25 are canceled. 
Claims 20-40 are pending with claims 20, 22, 24, 28, 30 and 36 being amended and claim 40 being newly added.



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.



Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 20-22, 26, 28-30, 33 and 36-38  rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (“Juang”) [U.S Patent Application Pub. 2017/0310945 A1] in view of Challapali et al. (“Challapali”) [US 2002/0051491 A1]

Regarding claim 20, Juang meets the claim limitations as follows:
A method comprising: 
obtaining projection data (i.e. 3600 Video ‘301’ and 3D LIDAR point cloud ‘302’ overlaid onto the 3600 Video ‘301’) [Fig. 3, 6, 7; para. 0038-0060: disclose ‘The received stereo camera images may be projected into a 3600 video’] generated from a projection geometry of an object (i.e. ‘a spherical projection’) [para. 0038],  in a texture picture (i.e. 3600  Video ‘301’; Point Cloud ‘302’) [Fig. 3; para. 0039: ‘to determine the three-dimensional geometry and associated textures for each object’] of volumetric video data; 

examining (i.e. detect image depths ‘630’ or geometry depths ‘720’) at least one property (i.e. ‘depth’) of the projection data (i.e. ‘610’ and ‘620’; ‘710’) to determine whether at least one predetermined condition is fulfilled [Fig. 6, 7: one of the predetermined conditions: Skybox depth? Intermediate depth? or Close depth?; para. 0062-0068, 0075-0106: describe determining one of Skybox depth? Intermediate depth? or Close depth?];

wherein the at least one property comprises a level of detail (e.g. “close”, “intermediate” or “distant” depth indicating the “parallax” level) of the projection data (i.e. depth indicating the “parallax” level) [para. 0058-0059: describe “distant” objects (having a background texture) projected as a “skybox” beyond the parallax distance and “close” objects fully-rendered as geometric shapes; para. 0082: ‘a spherical background image projected into the "infinite" distance at a greater than parallax distance from the viewer’]; 

in response to the examining revealing that at least one predetermined condition (e.g. Skybox depth? Intermediate depth? or Close depth?) is fulfilled (i.e. detecting Geometry Depths 720 for different type of encoding 760 or 770) [Fig. 4, 6, 7], adapting at least one compression parameter (e.g. the format of compressed volumetric video ‘400’: Shape Textures Format 403 for “close” depth, Card Video Format 405 for “intermediate” depth or Skybox Format 407 for “distant” depth) [Fig. 4; para. 0062-0068: detecting Geometry Depths 720 for different type of encoding 760 or 770] for the projection data; 

wherein the at least one predetermined condition (e.g. “close”, “intermediate” or “distant” depth indicating the “parallax” level) comprises whether the level of details (e.g. “close”, “intermediate” or “distant” depth indicating the “parallax” level) is present within the project data [para. 0058-0059, 0066-0068, 0082-0084: ‘For the "close" objects, the geometry 402 and shape textures 403 may be seen. The geometry 402 is the fully-realized three dimensional shape that best reproduces the object’];

wherein the parameter comprises (i.e. ‘encode video and tiles 760’ and ‘encode geometric shapes and textures 770’) [Fig. 6, 7]: a number of bits assigned to the project data, or a bitrate assigned to the projection data (i.e. ‘complexity and smaller sizes’) [para. 0060, 0064, 0083: ‘unnecessary complexity … transmission bandwidth]; and 

compressing the projection data with using the at least one compression parameter (e.g. Encode Video and Tiles 670 or Encode Geometric Shapes and Textures 680) [Fig. 4, 6, 7; para. 0077-0106: disclose a type of encoding ‘670’ or ‘680’ selected for condition of Geometry ‘402’, Cards ‘404’ or Skybox Tiles ‘406’].
Juang does not disclose explicitly the following claim limitations:
wherein the parameter comprises: a number of bits assigned to the project data, or a bitrate assigned to the projection data.
However in the same field of endeavor Challapali discloses the deficient claim as follows: 
[para. 0007-0008: encode the foreground information at a first rate and the background information at a second lower bit rate].
Juang and Challapali are combinable because they are from the same field of image processing
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Juang and Challapali as motivation to assign different encoding bitrates for close (i.e. “geometric shapes” defining “three-dimensional characteristics) and distant objects (i.e. “Skybox”) so as to overcome limited bandwidth in video conference [Challapali:  para. 0004].



Regarding claim 21, Juang meets the claim limitations as follows:
The method according to claim 20 further comprising: obtaining a volumetric presentation (i.e. 3600  Video ‘301’; Point Cloud ‘302’) [Fig. 3]; and dividing the volumetric presentation to two or more projections (e.g. Geometric Shapes 303, Two-Dimensional Shapes 304, Skybox 305) [Fig. 3, 6, 7; para. 0038-0060: disclose ‘The raw volumetric video is divided into three regions’; the ‘projections of visually-perceived native volumetric video’ for a “close”, “intermediate” or “distant” object].


Regarding claim 22, Juang meets the claim limitations as follows:
The method according to claim 20, wherein the at least one predetermined condition comprises: an amount of motion of the object (i.e. “parallax” or non-parallax”);.
Juang does not disclose explicitly the following claim limitations:
wherein the at least one predetermined condition comprises: an amount of motion of the object.
However in the same field of endeavor Challapali discloses the deficient claim as follows: 
wherein the at least one predetermined condition comprises one or more of the following: an amount of motion of the object (i.e. ‘disparity > 7’) [para. 0021: ‘pixels of foreground information will have a larger disparity’].
Juang and Challapali are combinable because they are from the same field of image processing
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Juang and Challapali as motivation to assign different encoding bitrates for close and distant objects so as to overcome limited bandwidth in video conference [Challapali:  para. 0004].


Regarding claim 26, Juang meets the claim limitations as follows:
(i.e. Two-Dimensional Shapes 304) of a three-dimensional object (i.e. 3600 Video) [Fig. 3, 6, 7; para. 0038-0060].


Regarding claim 28 all claim limitations are set forth as claim 20 in the form of an apparatus and rejected as per discussion for claim 20.

Regarding claim 29 all claim limitations are set forth as claim 21 in the form of an apparatus and rejected as per discussion for claim 21.

Regarding claim 30, Juang meets the claim limitations as follows:
The apparatus according to claim 28, wherein the at least one predetermined condition (e.g. Skybox depth? Intermediate depth? or Close depth?) comprises one or more of the following: amount of high frequency components of the object (i.e. Close depth? Or Intermediate depth?) [Fig. 3, 6, 7; para. 0038-0060: disclose ‘The raw volumetric video is divided into three regions’; the ‘projections of visually-perceived native volumetric video’ for a “close”, “intermediate”. Note: the texture ‘geometric shapes’ of the ‘close’ objects are used for a three-dimensional representation. The ‘complex three-dimension object’ is considered as high frequency components]; or a selected object.



The apparatus according to claim 28, said at least one memory stored with code thereon, which when executed with said at least one processor, further causes the apparatus to: use the adapted compression parameter for the projection data of the object (e.g. Geometric Shapes 303, Two-Dimensional Shapes 304, Skybox 305) [Fig. 3, 6, 7; para. 0038-0060: disclosing Encode Video 670 for Skybox and Card and Encode Geometric Shapes 680 for Geometric Shapes. See rejection of claim 20 limitations: ‘adapting at least one compression parameter for the projection data; wherein the parameter comprises: a number of bits’].
Juang and Challapali are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Juang and Challapali as motivation to assign different encoding bitrates for close and distant objects so as to overcome limited bandwidth in video conference [Challapali:  para. 0004].


Regarding claim 34 all claim limitations are set forth as claim 26 in the form of an apparatus and rejected as per discussion for claim 26.

Regarding claim 36, all claim limitations are set forth as claim 20 in the form of a non-transient computer readable storage medium comprising code for use by an apparatus and rejected as per discussion for claim 20.

Regarding claim 37, all claim limitations are set forth as claim 21 in the form of a non-transient computer readable storage medium comprising code for use by an apparatus and rejected as per discussion for claim 21.

Regarding claim 38, Juang meets the claim limitations as follows:
The computer readable storage medium according to claim 36, wherein the at least one predetermined condition comprises one or more of the following: an amount of motion of the object; an amount of high frequency components of the object; a distance of an object from a viewing point (e.g. Geometric Shapes 303, Two-Dimensional Shapes 304, Skybox 305) [Fig. 3, 6, 7; para. 0038-0060: disclose ‘The raw volumetric video is divided into three regions’; the ‘projections of visually-perceived native volumetric video’ for a “close”, “intermediate” or “distant” object]; whether the object is within a region of interest; or a selected object.




Claims 23, 31 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (“Juang”) [U.S Patent Application Pub. 2017/0310945 A1] in view of Challapali et al. (“Challapali”) [US 2002/0051491 A1] further in view of Unger et al. (“Unger”) [US 2014/0184596 A1]

Regarding claim 23, Juang meets the claim limitations set forth in claim 20.

The method according to claim 20 further comprising: assigning more projections to the object according to a content of the object.
However in the same field of endeavor Unger discloses the deficient claim as follows: 
assigning more projections (i.e. project a pixel) to the object according to a content of the object (i.e. texture information) [Fig. 2; para. 0020-0021: project a first pixel to a first location and a second location within texture imagery].
Juang, Challapali and Unger are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Juang, Challapali and Unger as motivation to assign more projections to an object because ‘the projection of the first pixel may be determined as being occluded’ [Unger:  para. 0020].


Regarding claim 31 all claim limitations are set forth as claim 23 in the form of an apparatus and rejected as per discussion for claim 23.

Regarding claim 39, all claim limitations are set forth as claim 23 in the form of a non-transient computer readable storage medium comprising code for use by an apparatus and rejected as per discussion for claim 23.

Claims 24 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (“Juang”) [U.S Patent Application Pub. 2017/0310945 A1] in view of Challapali et al. (“Challapali”) [US 2002/0051491 A1] further in view of Unger et al. (“Unger”) [US 2014/0184596 A1] further in view of obviousness

Regarding claim 24, Juang in view Challapali of meets the claim limitations as follows:
The method according to claim 20 further comprising: using the adapted compression parameter [See rejection 20 limitations: ‘adapting at least one compression parameter for the projection data; wherein the parameter comprises: a number of bits’] in a part of the projection data (e.g. Geometric Shapes 303, Two-Dimensional Shapes 304, Skybox 305) of the object  [Fig. 3, 6, 7; para. 0038-0060: disclosing Encode Video 670 for Skybox and Card and Encode Geometric Shapes 680 for Geometric Shapes]; or using the adapted compression parameter for the projection data of the object.
Juang does not disclose explicitly the following claim limitations:
using the adapted compression parameter in a part of the projection data of the object.
However in the same field of endeavor Unger discloses a plurality of projections to texture imagery for a pixel [Fig. 2, 3: ; para. 0020-0021: project a first pixel to a first location and a second location within texture imagery].
Juang, Challapali and Unger are combinable because they are from the same field of image processing.
an encoding to a part of the projection data of an object because the object can have different projections one of which may be determined as being occluded [Unger: para. 0020].


Regarding claim 32 all claim limitations are set forth as claim 24 in the form of an apparatus and rejected as per discussion for claim 24.


Claims 27 and 35 rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (“Juang”) [U.S Patent Application Pub. 2017/0310945 A1] in view of Challapali et al. (“Challapali”) [US 2002/0051491 A1] further in view of Douillard et al. (“Douillard”) [US 10,509,947 B1]

Regarding claim 27, Juang meets the claim limitations as follows:
The method according to claim 20, wherein the projection geometry (i.e. spherical projection) [para. 0038] is one of a cylinder projection surface or a cube projection surface (i.e. Skybox 305) [Fig. 3].
Juang does not disclose explicitly the following claim limitations:
wherein the projection geometry is one of a cylinder projection surface or a cube projection surface.

wherein the projection geometry is one of a cylinder projection surface or a cube projection surface [Fig. 1: Project the three-dimensional LIDAR dataset onto a projection shape ‘106’; Fig. 6 shows a cylindrical projection ‘604’ and a cubic projection ‘606’; col. 5, ll. 35-40; col. 15, ll. 1-30].
Juang, Challapali and Douillard are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Juang, Challapali and Douillard as motivation not to limit the projection shape to a particular geometry [Douillard: col. 15, ll. 5-10].


Regarding claim 35 all claim limitations are set forth as claim 27 in the form of an apparatus and rejected as per discussion for claim 27.

Claim 40 rejected under 35 U.S.C. 103 as being unpatentable over Juang et al. (“Juang”) [U.S Patent Application Pub. 2017/0310945 A1] in view of Challapali et al. (“Challapali”) [US 2002/0051491 A1] further in view of Oami (“Oami”) [US 2002/0118752 A1]

Regarding claim 40, Juang meets the claim limitations set forth in claim 20.
Oami does not disclose explicitly the following claim limitations:
(i.e. ‘one compression parameter’ in claim 20) comprises the number of bits assigned to the projection.
However in the same field of endeavor Unger discloses the deficient claim as follows: 
wherein the parameter (i.e. ‘one compression parameter’ in claim 20) comprises the number of bits assigned to the projection [Fig. 2; para. 0066: ‘the target bit number is determined based on only the bit counts for texture, however, it may be determined in consideration of bits for motion and shape’].
Juang, Challapali and Oami are combinable because they are from the same field of image processing.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Juang, Challapali and Oami as motivation to allocate the number of bits for compressed frame




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488